The opinion of the court was delivered
Per Curiam.
Upon an earlier appeal we disposed of all issues but one, to wit, whether plaintiff had complied with the plans and specifications, and we remanded the cause to the trial court for decision upon it. 405 Monroe Co. v. Asbury Park, 40 N. J. 457, 475 (1963). The trial court resolved the matter in plaintiff’s favor and entered judgment accordingly. We certified defendant’s appeal before argument in the Appellate Division.
We find no error in the trial court’s treatment of the remaining issue described above and of subsidiary questions raised with respect to it. The judgment is accordingly affirmed.
For affirmance — Chief Justice Wbintraub, and Justices Jacobs, Francis, Hall, Soiiettino and Haneman—6.
For reversal—Hone.